Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on March 11, 2020.
Claims 1-20 are currently pending and have been examined. 
Claims 1, 13, and 19 have been amended.
This action is made FINAL in response to the Applicant Arguments/Remarks received on January 25, 2022.	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
With respect to Applicant’s remarks filed on January 25, 2022; Applicant's Arguments/Remarks Made have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the specification objection of the abstract, Applicant’s Arguments/Remarks have been fully considered and are persuasive. The objection of the abstract has been withdrawn.
With respect to the drawing objection, Applicant’s Arguments/Remarks have been fully considered and are not persuasive, further explanation is provided in the Final Office Action. Therefore the Office's respectfully disagrees with applicant’s arguments.
With respect to the claim rejections of claims 1-20 under 35 U.S.C. § 102(a)(2), applicant has amended the independent claims and these amendments have changed the scope of the original Final Office Action and therefore the prior arguments are considered moot. Therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered.
Final Office Action
Drawings
The drawings are objected to as they have been submitted in color (Grayscaled Figures 2a-2h and 5A-5F). Additionally, black and white photographs, including photocopies of photographs, are not ordinarily permitted (unless the drawings comply with 37 CFR 1.84(b)) in utility patent applications, black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings. Color paragraphs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photograph, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawing section of the specification:
The patent or application file contains at least one drawing executed in color (Grayscale). Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US2012/296560), hereinafter, Zheng, in further view of Kojo et al. (US9519290), hereinafter Kojo.
Regarding claim 1:
While Zheng discloses:
A method for identifying a transportation transition region from probe trajectory data comprising; (see at least [0104] and [0105])
determining a geographic area, wherein the geographic area encompasses a point of interest and an off-road region associated with the point of interest; (see at least [0047])
retrieving one or more probe trajectories that intersect the geographic area; (see at least [0065] and Table 2)
processing the plurality of segments to identify one or more transition segments that include a transition involving an on-road segment of the one or more on-road segments or an off- road segment of the one or more off-road segments; (see at least [0047])
clustering one or more probe points of the one or more transition segments to identify the transportation transition region; (see at least [0049])
providing the transportation transition region as an update to a geographic database, a mapping database, a navigation database, or a combination thereof; (see at least [0034])
Zheng does not specifically state road segments including off-road portions and on-road portions together, however Kojo teaches:
segmenting the one or more probe trajectories into a plurality of segments, wherein the plurality of segments includes one or more on-road segments, and one or more off-road segments; (see at least Column 15, Lines 31-51)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kojo into the invention of Zheng to not only include identifying transition regions using trajectory data as Zheng discloses but also include road segments including off-road portions and on-road portions together as taught by Kojo, with a motivation of creating a more versatile system that allows for travel in a variety of areas and regions. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 13:
Zheng discloses:
An apparatus for identifying a transportation transition region from probe trajectory data; (see at least [0027])
at least one processor; (see at least [0032])
at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, determine a geographic area, wherein the geographic area encompasses a point of interest and an off-road region associated with the point of interest; (see at least [0033] and [0035])
With respect to the remainder of claim 13, all limitations excluding the above claim limitations of claim 13 have been analyzed in view of claim 1 and it has been determined that claim 13 does not teach or define any other new limitations beyond those recited in claim 1 apart from the above excluded limitation, therefore, claim 13 is also rejected over the same rationale as claim 1 and the additional addressed limitation.
Regarding claim 19:
Zheng discloses:
A non-transitory computer-readable storage medium for identifying a transportation transition region from probe trajectory data, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps; (see at least [0031])
With respect to the remainder of claim 19, all limitations excluding the above claim limitations of claim 19 have been analyzed in view of claim 1 and it has been determined that claim 19 does not teach or define any other new limitations beyond those recited in claim 1 apart from the above excluded limitation, therefore, claim 19 is also rejected over the same rationale as claim 1 and the additional addressed limitation.
Regarding claim 2:
Zheng discloses:
wherein the transportation transition region includes a pick-up location, a drop-off location, or a combination thereof for a vehicle to pick-up or drop-off a passenger; (see at least [0049])
Regarding claim 14:
claim 14, all limitations have been analyzed in view of claim 2 and it has been determined that claim 14 does not teach or define any other new limitations beyond those recited in claim 2, therefore, claim 14 is also rejected over the same rationale as claim 2.
Regarding claim 3:
Zheng discloses:
wherein the segmenting of the one or more probe trajectories is performed using a monotone segmentation based on one or more segmentation criteria; (see at least [0002])
Regarding claim 15:
With respect to claim 15, all limitations have been analyzed in view of claim 3 and it has been determined that claim 15 does not teach or define any other new limitations beyond those recited in claim 3, therefore, claim 15 is also rejected over the same rationale as claim 3.
Regarding claim 4:
Zheng discloses:
wherein the one or more segmentation criteria include a temporal criterion, a location criterion, or a combination thereof; (see at least [0002]
Regarding claim 16:
With respect to claim 16, all limitations have been analyzed in view of claim 4 and it has been determined that claim 16 does not teach or define any other new limitations beyond those recited in claim 4, therefore, claim 16 is also rejected over the same rationale as claim 4.
Regarding claim 5:
Zheng discloses:
wherein the temporal criterion is based on a difference between a maximum timestamp and a minimum time stamp within a segment; 
wherein the location criterion is based on a radius of a disk that can cover the one or more probe points of the segment; (see at least [0060], [0063], and Figure 6D)
Regarding claim 6:
Zheng discloses:
determining one or more thresholds for the one or more segmentation criteria based on kinematics of a transportation transition activity that is associated with the transportation transition region; (see at least [0049] and [0050])
Regarding claim 17:
With respect to claim 17, all limitations have been analyzed in view of claim 6 and it has been determined that claim 17 does not teach or define any other new limitations beyond those recited in claim 6, therefore, claim 17 is also rejected over the same rationale as claim 6.
Regarding claim 7:
Zheng discloses:
wherein the transportation transition activity includes picking- up/dropping off a passenger of a vehicle, transitioning between a first mode of transportation to a second mode of transportation, or a combination thereof; (see at least [0047])
Regarding claim 18:
With respect to claim 18, all limitations have been analyzed in view of claim 7 and it has been determined that claim 18 does not teach or define any other new limitations beyond those recited in claim 7, therefore, claim 18 is also rejected over the same rationale as claim 7.
Regarding claim 20:
With respect to claim 20, all limitations have been analyzed in view of claim 7 and it has been determined that claim 20 does not teach or define any other new limitations beyond those recited in claim 7, therefore, claim 20 is also rejected over the same rationale as claim 7.
Regarding claim 8:
Zheng discloses:
combining the plurality of segments using a start/stop matrix; (see at least [0062] and [0065])
Regarding claim 9:
Zheng discloses:
generating a convex hull of the clustered one or more probe points, wherein the transportation transition region is identified based on a portion of the geographic area delineated by the convex hull; (see at least [0057], [0058], and Figure 6D) 
Regarding claim 10:
Zheng discloses:
map-matching the plurality of segments to digital map data to determine the one or more on- road segments, the one or more off-road segments, or a combination thereof; (see at least [0002])
Regarding claim 11:
Zheng discloses:
map-matching the plurality of segments to a geographic feature represented in digital map data; (see at least [0108])
wherein the one or more transitions segments are further identified based on the map- matching; (see at least [0047])
Regarding claim 12:
Zheng discloses:
wherein the geographic feature is a parking area; (see at least [0002] and [0047])
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Aggarwal et al. (US2020/0042620) discloses of a computing device that can detect changes in map data based on device activity and location data.
Vandanapu et al. (US2017/0343372) discloses of a method of using a navigation system to determine user orientation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/Examiner, Art Unit 3669     

/JESS WHITTINGTON/Examiner, Art Unit 3669